Citation Nr: 0604764	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral myopia 
and glaucoma.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for a left hamstring 
disability.

5.  Entitlement to service connection for a right hamstring 
disability.

6.  Entitlement to service connection for left index and ring 
finger disabilities.

7.  Entitlement to service connection for right index and 
ring finger disabilities.

8.  Entitlement to a disability rating in excess of 50 
percent from September 30, 2005, and a rating in excess of 30 
percent prior to September 30, 2005, for sleep apnea.

9.  Entitlement to a disability rating in excess of 20 
percent for a low back disability.

10.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

11.  Entitlement to a disability rating in excess of 10 
percent for a left shoulder disability.

12.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disability.

13.  Entitlement to a disability rating in excess of 10 
percent for Osgood-Schlatter's disease of the left knee.

14.  Entitlement to a disability rating in excess of 10 
percent for Osgood-Schlatter's disease of the right knee.

15.  Entitlement to a compensable disability rating for a 
left tibia stress fracture.

16.  Entitlement to a compensable disability rating for a 
right tibia stress fracture.

17.  Entitlement to a compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1977 and from August 1977 to December 2000.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration. 


REMAND

As noted in the prior Remand, in September 2002 the veteran 
requested that he be afforded a Board hearing at the RO.  
Thereafter, he was scheduled for a videoconference hearing 
before the Board in September 2003.  He was informed that he 
was not required to accept a videoconference hearing in lieu 
of a personal hearing before the Board and that he should 
inform the RO if he was willing to accept the videoconference 
hearing in lieu of a personal hearing.  The veteran did not 
respond to the RO's correspondence nor did he appear for the 
scheduled videoconference hearing.  Since the veteran has not 
withdrawn his request for a personal hearing before the 
Board, the Board believes that the RO should attempt to 
clarify the veteran's desires concerning a Board hearing.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

The RO should determine whether the 
veteran still desires a personal hearing 
at the RO before a member of the Board.  
Unless the veteran withdraws his request 
for such a hearing, he should be 
scheduled for the requested hearing in 
accordance with the docket number of his 
appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	

                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

